ON MOTION FOR REVIEW OF ORDER DENYING APPELLANT’S


MOTION FOR ORDER OF INDIGENCY ON APPEAL AND TO.


ALLOW APPELLANT TO PROCEED WITH APPEAL IN FORMA PAUPERIS

PER CURIAM.
Pursuant to Florida Rule of Appellate Procedure 9.430, Shaw-Messer seeks review of an order which denied her request to be declared indigent for purposes of appeal. The order simply states that the application by Shaw-Messer is denied. However, the rule provides that the trial court must state in writing its reasons for the denial. Since that was not done, we reverse the order and remand this cause to the trial court. See A.G. v. Dept. of Children and Families, 721 So.2d 414 (Fla. 4th DCA 1998).
Shaw-Messer alleges in her motion for review that the trial judge denied her request because he thought her appeal was without merit. That is not substantiated by the documents before us and thus we do not simply reverse.1
REVERSED and REMANDED.
ANTOON, C.J., W. SHARP, and GRIFFIN, JJ., concur.

. We agree that this reason would be an improper basis to deny a request for indigency status. See Daniels v. State, 441 So.2d 186 *1200(Fla. 5th DCA 1983). See also Russaw v. State, 600 So.2d 558 (Fla. 5th DCA 1992).